Filed 5/14/14 P. v. Cosby CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                DIVISION ONE

                                        STATE OF CALIFORNIA



THE PEOPLE,                                                          D064512

        Plaintiff and Respondent,

        v.                                                           (Super. Ct. No. CR84617)

KEITH COSBY,

        Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County,

Howard H. Shore, Judge. Affirmed.

         Andrea S. Bitar, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         Keith Cosby was convicted in 1988 of numerous counts, including two

counts of murder, and was sentenced to 33 years to life consecutive to a term of life

without the possibility of parole. In 2013, the court denied a motion by the
prosecution seeking an order imposing a victim restitution order in favor of the

victim's wife under Penal Code section 1202.4, subdivision (f), but did impose a

restitution fine of $200 under Penal Code section 1202.4, subdivision (b). Cosby

timely appealed the order imposing a restitution fine.

                                       FACTS

       In 2013, the wife of one of the murder victims sent a letter to the prosecutor

seeking a restitution payment of $12,516.25. The prosecution then filed a motion

seeking victim restitution in the amount of $10,000. The court ordered a restitution

fine of $200 under Penal Code section 1202.4, subdivision (b).

                                    DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court

to review the record for error as mandated by People v. Wende (1979) 25 Cal.3d

436 and Anders v. California (1967) 386 U.S. 738. Counsel identifies as a possible,

but not arguable, issue: whether the trial court lacked jurisdiction to impose a

restitution fine.

       We granted Cosby permission to file a supplemental brief on his own behalf,

but he has not responded. A review of the record pursuant to People v. Wende,

supra, 25 Cal.3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed

no reasonably arguable appellate issues. Cosby has been competently represented

by counsel on this appeal.


                                           2
                                  DISPOSITION

      The judgment is affirmed.




                                                McDONALD, J.

WE CONCUR:


NARES, Acting P. J.


IRION, J.




                                       3